Citation Nr: 0910270	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which increased the Veteran's rating for PTSD to 50 
percent disabling, effective September 20, 2005.  The RO in 
Newark, New Jersey, currently maintains jurisdiction of the 
Veteran's claim file.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in January 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence that 
had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 (2008) is not necessary, as 
the Veteran specifically waived RO jurisdiction of the newly 
submitted evidence.

The Veteran was originally granted service connection for 
PTSD in a March 2004 rating decision.  Although the Veteran 
filed a timely notice of disagreement (NOD) regarding his 
initial 30 percent evaluation, he did not file a substantive 
appeal to the Board following the issuance of a statement of 
the case (SOC) in December 2004.  The Veteran's current claim 
for an increased rating was received by the RO in September 
2005.  See 38 C.F.R. §§ 20.202, 20.302 (2008).  Thus, the 
Veteran's current appeal does not come to the Board from the 
March 2004 rating decision, but rather from the August 2006 
rating decision.  


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and a current GAF score of 40.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006 and post-adjudication notice by 
letters dated in February 2007 and June 2008.  While the 
latter notices were not provided prior to the initial 
adjudication, the appellant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a September 2008 supplemental 
statement of the case (SSOC), following the provision of 
notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
informing the Veteran that in determining a disability rating 
the RO considers evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, the impact 
of the condition and symptoms on employment, and listing the 
specific criteria for a higher rating under 38 C.F.R. § 4.130 
DC 9411, the diagnostic code under which the Veteran's PTSD 
disability is currently rated.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded 
the Veteran medical examinations to assess the severity of 
his PTSD disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 50 percent for 
PTSD.  At his January 2009 hearing the Veteran testified that 
during the past 20 years he has had approximately 20 jobs and 
that he does not talk to his wife and talks with his son once 
in a while.  He also has indicated that he spends 90 percent 
of his time at home.  A letter from the Veteran's employer, 
who notes that he is a property manager, indicates that the 
Veteran is his lead mechanic, and that the Veteran has mood 
swings, does not get along well with people, and has a very 
controlling personality.  It was also noted that following an 
outburst the Veteran takes off a day or two to decompress.

The RO originally granted service connection for a PTSD 
disability in March 2004, assigning a 30 percent rating with 
an effective date of December 11, 2003.  In the August 2006 
rating decision on appeal the Veteran was granted a 50 
percent evaluation for PTSD, effective September 20, 2005.  
The Veteran contends that his PTSD disability warrants a 
higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

A private psychological opinion dated in August 2005 notes 
that the Veteran has worked very hard to overcome his PTSD 
symptomology, which is both significant and severe.  The 
psychologist noted that he feels a rating higher than 30 
percent is appropriate.  

A private psychological assessment dated in April 2006 notes 
that the Veteran clinically presented with intrusive thoughts 
and recollections, which trouble his sleep significantly and 
during waking hours.  The Veteran was laid off last year from 
a supervisory position due, he feels, in large part because 
of his history of difficulties with management.  His life is 
marked by significant avoidance behaviors, and staying away 
from war films and other veterans.  Emotional numbing is 
present in his social interactions and with family members.  
He shows autonomic hyperactivity with chronic sleep 
disturbance, low frustration tolerance, exaggerated startle 
response, outbursts of anger and rage, and generally 
heightened tension level and hypervigilance.  The 
psychologist opined that the Veteran is experiencing a 
chronic and severe form of PTSD.  A diagnosis of PTSD was 
made and a GAF score of 47 was assigned.

A VA examination was conducted in April 2006 and the examiner 
noted that he reviewed the Veteran's claim file.  It was 
noted that the Veteran recently got another job.  The Veteran 
reported subjective symptoms of nightmares, flashbacks, 
hypervigilance, easy startle reflex, depression, 
irritability, anxiety, verbal abuse, and vague auditory 
hallucinations.  A mental status examination revealed that 
the Veteran was dressed casually, was cooperative, had a 
depressed mood and blunted affect, had no perceptual 
problems, had thought process and content and speech that 
were normal, had no suicidal or homicidal ideation, that he 
was oriented to person, place, and time, and that his 
insight, judgment, and impulse control were fair.  A 
diagnosis of PTSD was given and a GAF score of 40 was 
assigned.  The examiner noted that the Veteran has moderately 
severe symptoms and that he has problems working as well as 
in relationships.  

A private psychological assessment dated in February 2007 
notes that the Veteran is currently employed, though he has 
left or lost numerous jobs due to his abrasive style, short 
temper, and low frustration tolerance.  The Veteran 
clinically presented with intrusive thoughts and 
recollections both waking and sleeping, avoids anything that 
reminds or could potentially recall his military experience, 
and that his avoidance behavior isolates him.  His 
presentation is also marked with significant autonomic 
hyperactivity and a general level of stress.  His symptoms 
have caused him ongoing vocational difficulty, social 
isolation, and marital stress.  The psychologist opined that 
the Veteran has a chronic and severe form of PTSD and 
assigned the Veteran a GAF score of 49.

A June 2008 private psychological assessment indicates that 
the Veteran is currently employed, and clinically presented 
with intrusive thoughts and recollections during both waking 
and sleeping, avoids stimuli related to his wartime 
experiences and avoids interactions with other people, and 
manifests significant autonomic hyperactivity, to include, a 
heightened state of agitation and stress, short temper, 
outbursts of anger and rage, low frustration tolerance, and 
difficulty sleeping.  The psychologist opined that the 
Veteran has a chronic and severe form of PTSD, and a GAF 
score of 41 was assigned.

A VA examination was conducted in August 2008 and the 
examiner noted that he reviewed the Veteran's claim file.  
When asked about his symptoms the Veteran reported that he 
has had problems with work, isolates from friends, and has 
difficulty getting out of the house.  He reports having a 
short temper and low tolerance.  A mental status examination 
revealed that the Veteran was dressed appropriately, made 
good eye contact, was guarded at times, had good tone and 
volume, appeared anxious at times, was oriented, had intact 
immediate and remote memory, but his recent memory was mildly 
impaired, had intact concentration, and had moderately 
impaired judgment and abstraction.  He denied suicidal and 
homicidal ideation.  He reported having delusions.  Diagnoses 
of PTSD, alcohol abuse secondary, and major depressive 
disorder with psychotic features were given, and a GAF score 
of 60 was assigned.  

A January 2009 private psychological assessment indicates 
that the Veteran is currently employed although his 
employment is quite problematic.  He clinically presented 
with intrusive thoughts and recollections during both waking 
and sleeping, avoids stimuli related to his wartime 
experiences and has created a lifestyle that is marked by 
avoidance behavior, and manifests significant symptoms of 
generalized heightened arousal, to include agitation, stress, 
short temper, outbursts of anger and rage, low frustration, 
and sleep difficulties.  The psychologist opined that the 
Veteran has a chronic and severe form of PTSD, and a GAF 
score of 40 was assigned.

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, and neglect of personal 
appearance and hygiene, which would be indicative of 
occupational and social impairment with deficiencies in most 
areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Difficulty in adapting to stressful circumstances at work, 
irritability and rage, and difficulty in establishing and 
maintaining effective relationships are indicated by the 
evidence of record, however these symptoms alone do not 
establish that the Veteran's PTSD more nearly approximates 
the criteria for a 70 percent, rather than his current 50 
percent, rating.  In addition, although the lowest reported 
GAF score of record is 40, which is defined as denoting major 
impairment in several areas, this score alone does not 
entitle to the Veteran to a 70 percent rating in the absence 
of corroborating symptoms which would be indicative of 
occupational and social impairment with deficiencies in most 
areas as contemplated by a 70 percent rating.  See 38 C.F.R. 
§ 4.130, DC 9411.

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

At no time since the pendency of the Veteran's claim has his 
PTSD disability met or nearly approximated the criteria for a 
higher rating, and staged ratings are not for application.  
See Hart v. Mansfield, 21 Vet. App. 505.

The Veteran genuinely believes that the severity of his PTSD 
disability warrants a higher rating.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the extent of his PTSD disability, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA and 
private medical professionals of record which, while varying 
in the GAF scores assigned, agree on the manifestations of 
his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).  

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. 

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when the Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, his 50 percent 
rating accurately reflect the level of severity of his 
disability.  The schedular criteria are not inadequate for 
rating this Veteran's PTSD disability.  As a result, 
regardless of whether the Veteran's PTSD disability 
interferes with his employment, the other two steps in the 
analysis of extra-schedular ratings need not be reached.

The preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD; there is no doubt to be 
resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


